Citation Nr: 0910762	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued previous denials of 
service connection for a back disorder.  

In July 2008 the Board remanded the appealed issue for 
further due process consideration.  Following compliance with 
the requested actions and a continued denial of the claim, 
the case was returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A July 1984 Board decision continued a previous denial of 
service connection for a back disorder.  

2.  Evidence received since the July 1984 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for a back disorder and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Additional evidence received since the final July 1984 Board 
decision is not new and material, and the requirements to 
reopen the claim for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).

In addition, on March 31, 2006, the Court of Appeals for 
Veterans Claims (Court) held that, where the appellant files 
a claim to reopen a previously denied service connection 
issue, the appellant must be supplied with notice of the 
evidence and information necessary to reopen the claim for 
service connection, the evidence and information necessary to 
establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of 
the claim for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1, 9-11 (2006).  The Court explained that, in 
notifying the claimant of what evidence would be considered 
new and material, VA should look at the basis for the denial 
in the prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated September 2004, April 2005 and 
September 2008.  The VCAA notice letter furnished to the 
Veteran in September 2004 and April 2005 referenced the 
Veteran's back claim but did not describe the type of 
evidence necessary to substantiate the required element(s) of 
service connection that were found insufficient in the 
previous denial as required by the Court's ruling in Kent.  
Id.  The Board remanded the Veteran's claim to the Appeals 
Management Center (AMC) to issue a VCAA notification letter 
to include a discussion of the basis of the prior final 
denial of service connection for the Veteran's claimed back 
disorder.  The AMC issued such notice in September 2008.  The 
content of the combined VCAA notice letters sent to the 
Veteran reflect compliance with the requirements of the law 
as found by the Court in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Kent, supra.  [The timing defect of the September 
2008 letter was cured by the subsequent re-adjudication of 
the Veteran's claim and issuance of a supplemental statement 
of the case in November 2008.]  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has not been examined in conjunction 
with his claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and, if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty 
to provide the Veteran a VA examination if the claim is not 
reopened.  Rather, as has been accomplished here, the Board 
has reviewed all the evidence associated with the claims 
folder and particularly the evidence submitted since the last 
final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim to reopen a previously denied claim for service 
connection for a back disorder.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection for a back disorder was last denied by 
Board decision in July 1984, on the grounds that the evidence 
in support of the reopened claim for a back disorder did not 
establish a new factual basis to support service connection.  
That decision was final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 20.302, 20.1100.

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), (West 2002 & Supp. 2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 C.F.R. § 3.156(a) (2008).  
Thus, in this case the Veteran's claim may be reopened if it 
is determined that new and material evidence has been 
submitted.

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the last final decision in July 1984.  

A review of the record reveals that the Veteran filed an 
initial claim for service connection for a back disorder in 
December 1973.  That claim was denied by rating decision 
dated January 1974 on the basis that the evidence of record 
failed to establish any relationship between the Veteran's 
low back strain in 1969 during service and the then recently 
diagnosed back condition for which he had surgery.  The 
Veteran did not appeal that decision and it became final.  

The evidence of record at the time of the January 1974 rating 
action is a medical statement dated in December 1973 from a 
private physician showing that the Veteran had a lumbar 
laminectomy with excision of disk at L-4, L-5 on the right, 
and the Veteran's service medical records, which show that in 
June 1968 he was treated for muscle spasm of the left 
paraspinous area.  Also, in November 1969, he had acute 
lumbar strain while playing basketball.  

Thereafter, in 1981, the Veteran filed an application to 
reopen his previously denied claim for service connection for 
a back disability.  The Veteran appealed the RO's continued 
denial of service connection for a back disability.  The July 
1984 Board decision continued the denial of service 
connection for a back disability because evidence available 
at that time did not establish a nexus between the Veteran's 
back disorder and his service.  

Evidence available at the time of the Board's July 1984 
decision included service, and post-service, treatment 
records, including a 1973 statement in which a private doctor 
noted that the Veteran had sustained an on-the-job back 
injury while lifting a sack of feed and subsequently had 
excision of herniated nucleus pulposus.  The Board's decision 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
20.302, 20.1100.  

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Court has stated that in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of the 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
supra (and continues to be a binding precedent).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence relevant to the Veteran's claim for entitlement to 
service connection for a back disorder obtained since the 
time of the July 1984 Board decision includes an October 1984 
radiographic report showing x-ray of the lumbosacral spine, 
and an October 1984 medical statement of a private physician 
that showed an impression of pain in the left lumbar area 
secondary to nerve root irritation in the region of previous 
lumbar disc surgery.  Further evidence includes a VA Medical 
Center (VAMC) neurological examination dated in October 1984, 
treatment reports from private medical facilities dated in 
1992 showing that the Veteran began to have lower back 
problems and underwent a laminectomy, and VA clinical notes 
from 2004 and 2005 indicating surgical history of low back.  
Social Security Administration (SSA) disability records have 
also been associated with the claims folder.  Evidence 
relevant to the Veteran's claim for service connection for a 
back disorder found in the SSA records is a radiological 
report showing a lumbar spine CT [computed tomography] scan 
dated in August 1983.

In considering the evidence associated with the claims folder 
since the time of the last final Board decision in July 1984, 
the Board finds that the various medical records and the 
records from SSA are new in that they were not previously 
before the Board.  Looking, however, at the new evidence in 
light of the record as a whole, the Board presumes its 
credibility but finds that such evidence of does not show an 
essential element to allow a claim of entitlement to service 
connection (i.e., medical evidence linking the current 
disability to an incident in service or the manifestation of 
a chronic disorder within one year from the date of 
separation from such service).  In particular, the additional 
evidence received since the Board's July 1984 decision 
includes the Veteran's repeated assertions that he has a 
current back disability associated with service as well as 
post-service medical records reflecting current back 
treatment (for chronic low back pain and disc disease at 
L4-L5 and L5-S1) with no medical opinion associating the 
present back disability to service.  

Thus, the evidence does not raise a reasonable possibility of 
substantiating the claim and cannot be deemed new and 
material.  As such, the Board will not here reach the 
question of whether the Veteran's back disorder is related to 
service because he has not submitted new and material 
evidence to reopen the claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
back disorder in July 1984 is not new and material as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the Veteran's claim for service 
connection for such disorder.  The appeal is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for a back disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


